DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 15/867,649, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(a) of claims 1 and 3, because the specification, while being enabling for some embodiments of A1 and A4, did not reasonably provide enablement for all embodiments of A1 and A4, the rejection under 35 U.S.C. 112(b) of claim 1 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, the rejection under 35 U.S.C. 112(d)  of claim 14 as being of improper dependent form, and the rejection under 35 U.S.C. 103 of claims 1-4 and 6-20 as being unpatentable over Tsai et al. (US 2013/0168656 A1) in view of Li et al. (US 2019/0013485 A1).
	Claims 1, 3, 8-9, and 14 have been amended.
	Claims 1-4 and 6-20 are pending in the application.
	
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(b) have been considered and are not persuasive. An independent claim cannot pull in definitions from a dependent claim. All characters in all formulae must be defined upfront and while a11, a12, and a13 are present in the independent claim, they are not defined. The rejection is maintained.
Applicant’s arguments with respect to the rejections over Tsai in view of Li have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claims 2 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 requires a platinum compound with one tridentate ligand (n1 is >0) and no other ligands (n2 is 0) that would fill the valence shell on the platinum metal. This results in an unstable charged metal complex. The instant description only provides platinum compounds with a tridentate ligand which also comprise an additional monovalent organic ligand. The instant specification provides 0 examples of such a combination that meets the requirement of claim 2. The specification further provides no guidance on methods that could be used to form any embodiments. The limited examples described in the written description does not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii). 
Claim 2 cannot be examined within the context of the amended claims.
Claim 11 requires a substituted nitrogen linking group at a position analogous to instant T1 or T2. The instant description provides 0 examples of such a combination that meets this 
Claim 12 is rejected by virtue of dependency on claim 11.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, a11, a12, a13, and a14 are not defined.
For the purpose of continuing examination, a11-a14 will be considered as being equal to 1 so that their respective R groups can be examined.
Claims 2-4 and 6-20 are rejected by virtue of dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 3, 7, and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
With respect to claim 3, claim 3 contains the limitation “ring A4”, which has been cancelled from the application.
With respect to claim 7, claim 7 contains the limitation “R14”, which has been cancelled from the application.
With respect to claim 11, claim 11 contains the limitation “T3”, which has been cancelled from the application.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2006/0094875 A1).
With respect to claim 1, Itoh discloses an organometallic compound according to Formula 1b’ (paragraph 0029), which is pictured below.

    PNG
    media_image1.png
    412
    593
    media_image1.png
    Greyscale

In this formula R1 is substituted pyrazole (“an aromatic heterocyclic group”, paragraph 0028, lines 6-21, examples of the aromatic heterocyclic group include a pyrazyl group, paragraph 0051 lines 1-9, and the heteroaryl group may be further substituted by the same groups of the substituents, paragraph 0087, the substituents are in paragraph 0043 and include “a hydrocarbon group”, line 6, and examples of a hydrocarbon group include an alkyl group and an aryl group, paragraph 0044, and examples of an alkyl group include a methyl group, paragraph 0045, line 5, and examples of an aryl group include a phenyl group, paragraph 0048, line 3 ), m1 is 1, m2 and m3 are 0 so that R2 and R3 are not present (paragraph 0028, lines 25-28), and X is a chlorine atom (“a halogen atom”, paragraph 0027, lines 9-10 and halogen atoms include chlorine, paragraph 0065, lines 1-2).
This forms the embodiment below.

    PNG
    media_image2.png
    378
    209
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when Formula 1 comprises a ligand of Formula 2A. It reads on the ligand of Formula 2A when M is platinum, n1 is 1, L2 is a monovalent organic ligand and n2 is 1, X1 is N, X2 is carbon, and X3 is N, Y1-Y6 are carbon atoms, rings A and C are a C5 heterocyclic (pyridine) group, ring B is a C6 (benzene) group, b1 and b2 are zero so that there are single bonds between the ring systems, Z2 is a substituent of Formula 3, and c1 and c3 are zero. In Formula 3, b5 is 0 and a single bond is present, R1 and R2 are an alkyl (methyl) substituent, X5 is N(R3), where R3 is a C6 (phenyl) group.
Itoh includes each element claimed, with the only difference between the claimed invention and Itoh being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a platinum complex which is useful as a material for a light emitting device, and very excellent in  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 3, Itoh teaches the organometallic compound of claim 1, and rings A1 to A3 are selected as a benzene or pyridine group, as discussed above.
With respect to claim 4, Itoh teaches the organometallic compound of claim 1, and rings A1 to A3 are a benzene or pyridine group, as discussed above.
With respect to claim 6, Itoh teaches the organometallic compound of claim 1, and b5 is 0, as discussed above.
With respect to claim 7, Itoh teaches the organometallic compound of claim 1, and R3 is a phenyl group, R11 to R13 are hydrogen atoms, and R15 and R16 are not present. 
With respect to claim 8, Itoh teaches the organometallic compound of claim 1, and c2 is 1 and A2 is represented by Formula 4B-1, as pictured above.
With respect to claim 9, Itoh teaches the organometallic compound of claim 1, and c2 is 1 and A2 is represented by Formula 4B-1-1.
With respect to claim 10, Itoh teaches the organometallic compound of claim 9, and in Formula 4-B-1-1, Y22 is carbon, as pictured above.
With respect to claim 13, Itoh teaches the organometallic compound of claim 1 and  L2 is represented by Formula 3D and X21 is chlorine, as  pictured above.
With respect to claim 14, Itoh teaches the organometallic compound of claim 1, and the compound is selected as Compound 2.
With respect to claim 15, Itoh teaches the organometallic compound of claim 1, and Itoh also teaches an organic light emitting device comprising a first electrode, a second electrode, an 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound in a light emitting layer as Itoh teaches the inventive compounds are suitable for use as a light emitting material.
With respect to claim 16, Itoh teaches the organic light-emitting device of claim 15, and the device comprises an anode, a hole transport region, an emission layer, an electron transport region, and a cathode (See Fig. 1 and paragraphs 0017-0025).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure of Itoh as Itoh demonstrates this was a known device structure prior to the effective filing date of the claimed invention.
With respect to claim 17, Itoh teaches the organic light-emitting device of claim 16, and the organometallic compound is in the emission layer and the emission layer comprises a host and the amount of the host in the emission layer is larger than the amount of the organometallic compound (Light emitting layer comprised of a host and dopant and the dopant is present in 3% concentration, paragraph 0281).
With respect to claim 18, Itoh teaches the organic light-emitting device of claim 16, as discussed above.
Itoh teaches that the inventive platinum complexes can be effectively used as electric charge transport materials (paragraph 0175). It is well known in the art that electron transport 
It would have been obvious to use the platinum complex of Itoh in a hole transport or electron transport layer of an organic light-emitting device, as Itoh teaches they are suitable for use as charge transport materials.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2006/0094875 A1) as applied to claims 1-4 and 6-18 above, and further in view of Katakeyama et al. (US 2018/0069182 A1).
With respect to claim 19, Itoh teaches the organic light-emitting device of claim 17, however, Itoh does not teach the host comprises at least one of a silicon-containing compound and a phosphine oxide-containing compound.
Katakeyama teaches a novel polycyclic aromatic compound for use in an organic electroluminescent device (abstract).
Katakeyama teaches that a host material for an organic electroluminescent element is generally a molecule in which a plurality of existing aromatic rings of benzene, carbazole, and the like is linked via a single bond, a phosphorus atom or a silicon atom. This is because a large HOMO-LUMO gap is required for a host material, and this can be achieved by linking many smaller aromatic rings. It is noted in particular that several preferred embodiments of Katakeyama feature a silicone and phosphine oxide functional group (see embodiments 1-421 and 1-781 on page 3).
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to incorporate a silicone or phosphine oxide host material 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Itoh et al. (US 2006/0094875 A1) as applied to claims 1-4, and 6-18 above, and further in view of Pan et al. (US 2012/0299045 A1).
With respect to claim 20, Li teaches the organic light-emitting device of claim 16, however, Itoh does not teach that the organometallic compound is found in a capping layer.
Pan teaches an opto-electronic device, which may be a display device, having at least two electrodes and at least one emission layer and at least one color converter (capping layer) arranged between the light emitting layer and one electrode (abstract). 
Pan also teaches that the inventive color converter (capping layer) is selected so that the color converter absorbs light from the first wavelength spectrum which is emitted by the electroluminescent organic material in the emissive layer, and emits visible light having a second wavelength spectrum (paragraph 0069) and the color converter may be a phosphorescent substance such as a compound including a metal atom (paragraphs 0072 and 0073)
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to incorporate the organometallic complex of Itoh into a capping layer in order to absorb the first wavelength spectrum which is emitted by an electroluminescent organic material and emit visible light having a second wavelength spectrum as taught by Pan. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786